     Case 4:19-cv-00226 Document 386 Filed on 01/27/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                       IN THE UNITED STATES DISTRICT COURT                            January 27, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                         §
                                                §
                                                §
                      Plaintiffs,               §
                                                §
v.                                              §            CIVIL ACTION NO. H-19-226
                                                §
HARRIS COUNTY, TEXAS, et al.,                   §
                                                §
                      Defendants.               §

                                       MEMORANDUM

       The Harris County Felony District Court Judges have asked the court to vacate its

November 10, 2020, Memorandum and Opinion denying the Felony Judges’ motion to dismiss,

(Docket Entry No. 326). The court has considered the law and the record. Considering the urgency

of the issues in this case, the court finds that it is appropriate to vacate its Memorandum and

Opinion on the Felony Judges’ motion to dismiss. The court will enter the order of vacatur and

grant the plaintiffs’ motion to dismiss the Felony Judges with prejudice, (Docket Entry No. 370),

when the Felony Judges notify the court of the withdrawal of the appeal. The order in which these

steps occur should not be an obstacle to their occurrence.

               SIGNED on January 27, 2021, at Houston, Texas.



                                                    ___________________________________
                                                                Lee H. Rosenthal
                                                         Chief United States District Judge
